UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4275



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


DWAYNE MARCELLUS ODOM,

                                                 Defendant - Appellant.



Appeal from the United States District           Court for the Middle
District of North Carolina, at Durham.            James A. Beaty, Jr.,
District Judge. (CR-03-352)


Submitted:   October 1, 2004                 Decided:   October 21, 2004


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Angela Hewlett Miller, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dwayne Marcellus Odom appeals the judgment order of the

district court sentencing him to sixty-four months of imprisonment

following his guilty plea to possession of a firearm as a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000).

In his appeal, filed pursuant to Anders v. California, 386 U.S. 738

(1967), counsel claims to have found no non-frivolous issues for

appeal but questions whether Odom’s sentence is unduly harsh. Odom

has been advised of his right to file a pro se supplemental brief

but has elected not to do so.

          We have performed an independent review of the record and

likewise find no meritorious issues.    The district court complied

with the mandates of Fed. R. Crim. P. 11 in accepting Odom’s guilty

plea, and Odom’s challenge to a sentence within the properly

calculated guideline range is not reviewable on appeal. See United

States v. Jones, 18 F.3d 1145, 1151 (4th Cir. 1994).    Accordingly,

we affirm the judgment of the district court.          We also deny

counsel’s motion to withdraw.     This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review. If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.     We dispense


                                - 2 -
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -